The State of TexasAppellee/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 24, 2014

                                       No. 04-14-00314-CR

                                       Armando CARRION,
                                            Appellant
                                                 v.
                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 227th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CR4953
                        Honorable Philip A. Kazen, Jr., Judge Presiding

                                          ORDER
        Appellant’s court-appointed attorney filed a brief pursuant to Anders v. California, 368
U.S. 738 (1967). This court previously issued an order setting a deadline for appellant to file a
pro se brief if appellant desired to file such a brief. On July 22, 2014, appellant filed a motion
requesting access to the appellate record. See Kelly v. State, No. PD-07-02-13, 2014 WL
2865901, at *3 (Tex. Crim. App. June 25, 2014). Appellant’s motion to access the record is
GRANTED. It is ORDERED that the district clerk of Bexar County shall prepare and send a full
and complete duplicate copy of the clerk’s record and the reporter’s record for cause number
2013CR4953 to appellant at Armando Carrion #581853, Bexar County Detention Center,
200 N. Comal, San Antonio, TX. 78207. It is FURTHER ORDERED that the district clerk file
written notice in this court no later than ten days from the date of this order confirming the date
the record was sent to appellant.

        If, after reviewing the record, appellant desires to file a pro se brief, he must do so within
thirty days from the date this court receives written notice that the record was sent to appellant
by the district clerk. If the appellant files a pro se brief, the State may file a responsive brief no
later than thirty days after the date the appellant’s pro se brief is filed in this court.

                                                      _________________________________
                                                      Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of July, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court